Citation Nr: 1753146	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO. 15-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart disability, to include as due to in-service herbicide exposure and as secondary to a service-connected disability.

2. Entitlement to service connection for a stroke, to include as secondary to a heart disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for a head and/or neck disability, to include greater occipital nerve neuralgia (claimed as head and neck pain).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected type-II diabetes mellitus has been raised by the record and referred in the December 2015 Board remand, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.


REMAND

The Veteran contends that his heart disability is related to his in-service herbicide exposure and/or is secondary to his service-connected diabetes mellitus type-II. He asserts that a stroke suffered in January 2009 is secondary to his heart disability. The April 2015 VA examination report reveals that the Veteran reported he passed out in 2009, had a stroke, and that it was found that atrial fibrillation was the cause.

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a) (2017). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.

As noted above, the issue of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and as secondary to service-connected type-II diabetes, was referred to the AOJ in the December 2015 Board remand. However, the issue has not been adjudicated by the AOJ in the first instance.

In a December 2013 letter, the Veteran's private physician indicated that his cardiac risk factors include non-insulin dependent diabetes, hypertension, and hyperlipidernia. The private physician also stated that the Veteran "has a history of chronic atrial fibrillation." Following a VA examination in April 2015, the examiner confirmed a 2009 diagnosis of supraventricular arrhythmia. 

Pursuant to the December 2015 Board remand, VA medical opinions were sought in February 2016 to determine whether the Veteran's current heart disability is secondary to either his hypertension or diabetes mellitus type-II. The Veteran is currently in receipt of service connection for diabetes mellitus type-II but as previously mentioned, hypertension has not yet been adjudicated by the AOJ. (The Board at that time was presuming that this disability was going to be adjudicated in the near future.)

The February 2016 VA examiner stated that the Veteran currently had heart conditions of atrial fibrillation and sick sinus syndrome (SSS), status-post pacemaker, and opined that hypertension may at least as likely as not be a risk factor for atrial fimbriation. The examiner added that an enlarged right atrium and increased left ventricular wall thickness are other echocardiographic risk factors for atrial fibrillation and that hypertension can cause both. The examiner also elaborated that the Veteran's SSS is due to a conduction disorder and diabetes mellitus and hypertension do not cause a conduction disorder nor do they aggravate it. She explained that patients with SSS are generally older (7th or 8th decade of life) and that the Veteran was not on medication that causes SSS either. She opined that the Veteran's current heart disability is less likely as not secondary to hypertension or diabetes mellitus.

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate. Barr, 21 Vet. App. 303. In review of the VA opinion provided in February 2016, the Board notes that an opinion as to aggravation of the Veteran's heart disability by the service-connected diabetes mellitus type-II was not provided. The Court of Appeals for Veterans Claims (Court) has indicated that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310 (b) (2017). El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). An opinion on whether the Veteran's heart disability was aggravated by his service-connected diabetes mellitus type-II is necessary.

February 2016 correspondence from the Appeals Management Center (AMC) reflects that the Board's [December 2015 remand] raised the claim of entitlement to service connection for hypertension in an effort to ensure that all possible avenues for service connection are addressed; given the conclusions of the Veteran's private doctor [December 2013] and the VA examiner [April 2015]. The AMC indicated that the issues on remand and hypertension are intertwined issues and cited to the findings of the February 2016 VA examiner above.

As the Veteran is not currently in receipt of service connection or hypertension and a determination with respect to the entitlement to service connection for hypertension issue may have an impact upon consideration of the issues of entitlement to service connection or a heart disability and a stroke on appeal, the Board finds that these issues are inextricably intertwined. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer the claim on appeal pending the adjudication of the inextricably intertwined claim. See Harris v. Derwinski, 1 Vet. App. 180 (1991). As such, Board consideration of the merits of the Veteran's service connection claims for a heart disability and a stroke are deferred pending the AOJ's issuance of a statement of the case (SOC) for the Veteran's claim for service connection for hypertension.

After a review of the record, the Board finds that additional development is also necessary with respect to the Veteran's claims for entitlement to service connection for a right shoulder disability and head and neck disability to include greater occipital nerve neuralgia.

Service treatment records indicate that the Veteran had injuries and complaints related to the claimed right shoulder disability and the head and/or neck disability. In September 1958, the Veteran was involved in an automobile accident which caused him to hit his head inside the car. The Veteran complained of headaches in August 1975. The Veteran complained of shoulder pain in November 1975. A March 1977 service treatment record reflects a history of tendonitis in the right shoulder. In November 1983, the Veteran experienced a sudden onset of a severe generalized headache that was throbbing in nature and seemed to have arisen in the bioccipital region and radiated to the bitemporal region while running laps in a gymnasium. As there is also evidence of current complaints of such disabilities, the Board finds that VA examinations are warranted. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Adjudicate the claim of entitlement to service connection for hypertension referred in the December 2015 Board remand. 

2. After completing the above, return the Veteran's claims file to the February 2016 VA examiner who provided the medical opinions on the Veteran's heart disability or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any heart disabilities present.

The examiner is to review the entire record, examine the Veteran, if determined necessary. The examiner is informed that the Veteran is service-connected for diabetes mellitus type-II. 

The examiner is asked to answer the following question: 

Whether any diagnosed heart disability or the January 2009 stroke, is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected diabetes mellitus type-II.

3. Schedule the Veteran for VA examinations for his claimed right shoulder disability and head and/or neck disability, to include greater occipital nerve neuralgia, to determine the nature, extent, and etiology of the claimed disabilities. Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. 

The examiner is asked to answer the following questions: 

a. Whether the Veteran has a current diagnosis of a right shoulder disability? If so, is it at least as likely as not (50 percent or greater likelihood) incurred in service, caused by, or otherwise related to service?

b. Whether the Veteran has a current diagnosis of a head and/or neck disability, to include greater occipital nerve neuralgia? If so, is it at least as likely as not (50 percent or greater likelihood) incurred in service, caused by, or otherwise related to service?

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After the above is complete, conduct any additional development as needed, and readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

